Citation Nr: 1723220	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a disability manifested by painful joints and myofascial pain, to include as due to a neck or service-connected back disability.

3.  Entitlement to service connection for neuropathy of the upper and lower extremities with sciatica, to include as due to a neck or service-connected back disability.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to April 1969.  He also had service in the Army National Guard, to include a period of active duty for training from November 1964 to May 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the claims file.  In January 2012, the Veteran was notified that the first VLJ was no longer with the Board.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case, which he accepted.  In March 2012, the matters were remanded by a second VLJ for the requested hearing to be held.  In May 2012, a videoconference Board hearing was held before a third VLJ; a transcript of the hearing is associated with the claims file.  In July 2012 and December 2014, the third VLJ remanded the matters for additional development.

In May 2017, the Veteran was notified that the third VLJ is also no longer before the Board, and he was again offered the opportunity for an additional hearing.  In May 2017, he declined (through his attorney) the offer for another hearing.  The matters have been reassigned to the undersigned.

In the December 2014 decision, the Board also remanded the matter of service connection for a back disability and denied service connection for psychiatric disability.  Service connection for back disability was granted in a February 2017 rating decision, and the Veteran did not further appeal the psychiatric disability claim (to the United States Court of Appeals for Veterans Claims).  Consequently, those matters are no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that additional development is necessary prior to appellate review of the Veteran's claims.

The Veteran has stated that he suffered neck and back injuries during active service that are not reflected in his service treatment records because his requests for medical treatment were denied.  However, he has reported on numerous occasions that he was given light duty or assigned bed rest by his superiors on a regular basis in lieu of medical treatment, and that he had a period of AWOL due, at least in part, to his injuries, following which he was reassigned to desk duty in light of his physical condition.  (See, e.g., July 2011 and May 2012 hearing transcripts.)  The Veteran's personnel records may corroborate his testimony regarding the described in-service events.  Remand is required to locate the Veteran's personnel records and associate them with the claims file.

Additionally, pursuant to the Board's December 2014 remand, the Veteran was afforded VA examinations in January and June 2016, with addendum opinions obtained in January 2017.  It appears that the sole rationale given for a negative nexus opinion regarding the Veteran's neck disability was a lack of documented injury or continuity of symptoms; the examiner did not address the lay testimony regarding the described in-service injuries or postservice treatment (for which records are no longer available), so it is unclear whether the examiner did not consider it or did not consider it clinically relevant.  Furthermore, the opinions provided regarding peripheral neuropathy and painful joints/myofascial pain were not entirely clear as to the cause of the reported symptoms and any pertinent diagnosis.  Consequently, remand is required for additional VA examinations and nexus opinions.  

Finally, the Board notes that the Veteran appears to be receiving on-going treatment for the disabilities at issue.  Records of such treatment are clearly pertinent (and may be critical) evidence in a claim for service connection and must be obtained on remand.  The Board notes that records of VA treatment are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to secure for association with the record copies of the Veteran's complete service personnel file, to specifically include any records associated with his reported AWOL period and any records of reassignments or temporary profiles.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  After the record is determined to be completed, the AOJ should schedule the Veteran for examination by an orthopedist WHO HAS NOT PREVIOUSLY EXAMINED THE VETERAN to determine the nature and likely cause of his neck disability.  (If neurological or other consultation is deemed necessary, it should be arranged.  If an orthopedist or other necessary expert is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to an orthopedist/expert for a nexus opinion.)

The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) neck or cervical spine disability found.

(b) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability), that any such disability is related to the Veteran's service or to his service-connected back disability?  

In responding, the examiner should discuss the Veteran's lay testimony that he experienced injuries during service (e.g., falling 8-10 feet off a log, falling 20 feet off a "slide for life," experiencing repeated head turns to the point of injury while operating heavy equipment) and was in chronic pain requiring reassignment to other duties and opine as to whether such reports are consistent (from a clinical perspective) with the objective record, to include the Veteran's personnel records and service treatment records (which report treatment for other conditions.)  The examiner should also address the Veteran's testimony that he experienced headaches immediately after service that he believes were manifestations of his current neck disability and the testimony provided by the Veteran, his relatives, and his former chiropractor's receptionist that he sought medical treatment for orthopedic complaints regularly between 1969 and 1985.  THE MEDICAL REASONS FOR ACCEPTING OR REJECTING THE VETERAN'S STATEMENTS REGARDING CONTINUITY OF SYMPTOMS SINCE SERVICE SHOULD BE SET FORTH IN DETAIL.  

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  The Veteran should also be scheduled for examination by a neurologist WHO HAS NOT PREVIOUSLY EXAMINED THE VETERAN to determine the nature and likely cause of his claimed peripheral neuropathy.  (If other consultation is deemed necessary, it should be arranged.  If a neurologist or other necessary expert is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to a neurologist/expert for a nexus opinion.)

The entire record must be reviewed by the examiner(s) in conjunction with the examination, and any tests or studies indicated must be completed.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) neuropathy or other neurological disability of the upper and lower extremities.

(b) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability), that any such disability is related to the Veteran's service, his neck disability, or his service-connected back disability, to include whether it was caused or aggravated (permanently worsened beyond normal progression) by those disabilities?  

If no neurological disability is found to exist, the examiner MUST discuss the 2002 EMG diagnosis of "generalized neuropathy of the lower extremities," as well as the ongoing diagnosis of neuropathic and radicular pain in the upper and lower extremities assigned by the Veteran's private physicians.  

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  The Veteran should also be scheduled for examination by a rheumatologist WHO HAS NOT PREVIOUSLY EXAMINED THE VETERAN to determine the nature and likely cause of his claimed disability manifested by joint pain and myofascial pain.  (If other consultation is deemed necessary, it should be arranged.  If a rheumatologist or other necessary expert is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to a rheumatologist/expert for a nexus opinion.)

The entire record must be reviewed by the examiner(s) in conjunction with the examination, and any tests or studies indicated must be completed.  Based on review of the record, and examination and interview of the Veteran, the examiner should respond to the following:

(a) Please identify (by diagnosis) any (and each) disability manifested by joint pain/myofascial pain, to include consideration of fibromyalgia.

(b) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability), that any such disability is related to the Veteran's service, his neck disability, or his service-connected back disability, to include whether it was caused or aggravated (permanently worsened beyond normal progression) by those disabilities?  

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6.   Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




